UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1831


RONNIE WAYNE CRADDOCK; SHERRIE DENISE HAWKINS,

                Plaintiffs - Appellants,

          v.

BEAUFORT   COUNTY  SHERIFFS   DEPARTMENT;  BEAUFORT  COUNTY
SHERIFFS OFFICE; SHERIFF ALAN JORDAN; DEPUTY SHERIFF JEREMY
WALLACE; DEPUTY SHERIFF CHARLES ROSE; DEPUTY SHERIFF NINA
SHOAF; DEPUTY SHERIFF JAMES STALLINGS; DEPUTY SHERIFF KEITH
OWENS; DEPUTY SHERIFF C. R. SMITH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:09-cv-00092-D)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Wayne Craddock, Sherrie Denise Hawkins, Appellants Pro
Se. Christopher J. Geis, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronnie    Wayne      Craddock    and     Sherrie       Denise       Hawkins

appeal the district court’s order denying relief on their 42

U.S.C. § 1983 (2006) complaint.               We have reviewed the record and

find    no    reversible      error.     Accordingly,         we    affirm       for   the

reasons      stated    by   the   district    court.         Craddock      v.    Beaufort

Cnty. Sheriffs Dep’t, No. 4:09-cv-00092-D (E.D.N.C. Sept. 26,

2011).       We dispense with oral argument because the facts and

legal    contentions        are   adequately    presented       in    the       materials

before    the   court       and   argument    would    not    aid    the    decisional

process.



                                                                                 AFFIRMED




                                         2